Citation Nr: 0610027	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from November 1950 to July 1951 with additional 
service in the U.S. Navy Reserves.  The veteran died in June 
1990, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by which the RO 
denied entitlement to service connection for cause of the 
veteran's death.  A notice of disagreement (NOD) was received 
in January 2004, and a statement of the case (SOC) was issued 
in April 2004.  A substantive appeal was received from the 
appellant in May 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran died in June 1990, and the principal cause of 
his death was listed as cardiac arrest with underlying causes 
of probable myocardial infarction or arrythmia and previous 
history of cardiac disease.  

3.  The medical evidence demonstrates that no cardiac 
disorder was manifested during the decedent's period of 
active service, or within one year after his separation from 
service.

4.  At the time of the veteran's death, he had no service-
connected disabilities.

5.  The veteran did not have verified active service in the 
Republic of Vietnam during the Vietnam Era, and thus may not 
be presumed to have been exposed to herbicide agents, 
including AO, during such service.  

6.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability or diabetes mellitus (DM) caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, to include as due to DM, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify that party as to what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record on appeal in light of the above, the  
Board finds that all notification and development action 
needed to render a fair decision on the issue on appeal has, 
to the extent possible, been accomplished. 

Through the September and October 2003 RO letters, the 
December 2003 rating action, the April 2004 SOC, and the 
October 2004 RO letter, the appellant and her representative 
were variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate her claim, and the evidence that had 
been considered in connection with her appeal.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the September and October 2003 and October 2004 
RO letters, and SOC variously informed the appellant and her 
representative of what the evidence had to show to establish 
entitlement to the benefit she sought; what information or 
evidence VA still needed from her, what evidence VA had 
retrieved and considered in her claim; what evidence she had 
to furnish; what she had to do to obtain assistance from VA 
in connection with her appeal; and that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claim, such as medical records (including private 
medical records), if she gave it enough information about 
such records so that it could request them from the person or 
agency that had them.  In addition, the September 2003 RO 
letter specifically informed the appellant of the VCAA's 
requirements, and notified her that she could help with her 
claim by informing VA of any additional information or 
evidence that she wanted it to try to obtain for her, where 
to send additional evidence or information concerning her 
appeal, and where she could request assistance if needed.  
The September 2003 RO letter specifically notified the 
appellant to furnish evidence that she had that was pertinent 
to her claim.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  As explained above, 
the first three requirements have been met in the instant 
case.  With respect to the fourth requirement, it does not 
appear that the appellant has been given explicit notice 
regarding the need to submit all pertinent evidence in her 
possession; however, the Board finds that the appellant was 
otherwise fully notified of the need for evidence pertaining 
to her claim.  As she was informed of the evidence needed to 
support her claim, it is reasonable to expect that she would 
submit any such evidence identified by the RO that was in her 
possession.  In any event, the comment she wrote in October 
2003 indicated that she did not have any additional medical 
records to submit.  Hence, the Board concludes that she was 
afforded every opportunity to submit evidence in her 
possession, but her responses indicated she was not in 
possession of any additional evidence.  As such, the Board 
finds that all content of notice requirements have 
essentially been met.

However, Pelegrini also held that the plain language of 38  
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had  
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, documents meeting some of  
the VCAA's notice requirements were provided to the appellant  
both prior and subsequent to the December 2003 rating action 
on appeal.  However, the Board finds that any lack of full, 
pre- adjudication notice in this case does not prejudice the 
appellant in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to  
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103  
(2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, several RO letters, SOC issued between 
2003 and 2004 have repeatedly explained to the appellant what 
was needed to substantiate her claim.  As a result of RO 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating her appeal.  The RO most recently readjudicated 
the claim in April 2004 on the basis of all the evidence of 
record, as reflected in the SOC.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date of the disability).  However, 
as the Board's decision herein denies the appellant's claim 
for service connection, no disability rating or effective 
date is being assigned; there is accordingly no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  See also April 2004 SOC (pertaining to 
active duty and reserve service).

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim, to include obtaining all available service and post-
service VA and private medical records from the time of the 
veteran's military service to the date of his death.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing evidence 
pertinent to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in  
not fulfilling any VCAA notice requirements prior to the RO's  
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf.  38 
C.F.R. § 20.1102 (2005).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

During the veteran's lifetime, service connection was not 
established for any disability.  The veteran died in June 
1990, and the principal cause of his death was listed as 
cardiac arrest with underlying causes of probable myocardial 
infarction or arrythmia and previous history of cardiac 
disease.

The appellant contends that the veteran contracted DM during 
his period of service in the Navy Reserves, which led to his 
heart condition, and that service connection for the cause of 
his death is thus warranted.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a heart condition or DM becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be  
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if  
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or  
other acneiform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset  diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria  cutanea 
tarda, prostate cancer, respiratory cancers (cancer  of the 
lung, bronchus, larynx, or trachea) and soft-tissue  sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's  sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).   The VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg.  341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in  
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is now a  
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  See  
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 
3.307(a)(6)(iii)) (2005).  

In this case, it is not asserted and the veteran's available 
service records show no active service during the Vietnam 
Era.  Thus, under the legal authority cited above, he may not 
be presumed to have been exposed to AO during service, and 
service connection for the cause of his death may not be 
considered under that theory of entitlement.

The record also presents no other basis for service 
connection for the cause of the veteran's death in this case.  
The service medical records are completely negative for 
findings or diagnoses of any heart condition or DM, and there 
is no medical evidence that any heart condition or DM was 
manifested during the first post-service year.  Most 
significantly, the cardiac conditions resulting in the 
veteran's death were not shown in or shortly after service.  

The veteran's spouse asserts that the veteran was discharged 
from the Navy Reserves in 1972 for DM.  The veteran was 
examined in regard to albuminuria in 1966, which was 
expressly assessed by a physician as of "no clinical 
significance"; the condition was also noted on several 
routine physical examinations thereafter .  The Board 
observes that service medical records during his service with 
the reserves are silent as to complaints, findings, treatment 
or diagnoses relating to DM or, for that matter, any heart 
condition.  

A May 1983 private hospital admission reflects the reported 
known DM since approximately 1972, which is more than 20 
years after active service; there is no medical evidence 
relating that condition to active military service or to the 
veteran's heart condition.  Moreover, the Board observes 
that, even if service connection had been warranted for DM, 
the veteran's death certificate does not reflect that DM 
played any role in the veteran's death.  

More significantly, the first objective evidence of any 
cardiac pathology was in 1987, many years post service, and 
there are no medical records that contain a competent medical 
opinion relating any such disability to the veteran's 
military service.  The record contains no medical evidence 
linking DM or any heart condition to the veteran's military 
service, and neither the appellant nor her representative has 
alluded to the existence of any such evidence.

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, she 
simply is not competent to render a probative opinion on a 
medical matter-such as whether there exists a medical 
relationship between the veteran's death from a heart 
condition or DM and his military service or any incident 
thereof.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Under these circumstances, the Board finds that the claim for  
service connection for the cause of the veteran's death, to 
include as due to DM, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


